Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 1 of 49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 2 of 49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 3 of 49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 4 of 49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 5 of 49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 6 of 49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 7 of 49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 8 of 49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 9 of 49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 10 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 11 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 12 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 13 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 14 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 15 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 16 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 17 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 18 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 19 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 20 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 21 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 22 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 23 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 24 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 25 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 26 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 27 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 28 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 29 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 30 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 31 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 32 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 33 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 34 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 35 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 36 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 37 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 38 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 39 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 40 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 41 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 42 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 43 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 44 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 45 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 46 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 47 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 48 of
                                         49
Case 18-33427-thf   Doc 14   Filed 11/26/18   Entered 11/26/18 16:20:36   Page 49 of
                                         49
